DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Burrows (US 2017/0172338).
With regard to claim 1, Burrows describes a beverage brewer (FIG. 1), comprising: a body (30); a brewing material holder (32) that is removably couplable to the body (“a user may selectively insert or remove the beverage cartridge 32”, para. [0054], FIG. 2, 6, and 7); and a movable water-dispensing member (44) configured to receive a flow of liquid and including at least one port (74) configured to release received liquid into the brewing material holder (32) (para. [0057]; FIGS. 2, 6, and 7).
With regard to claim 2, Burrows describes a water-dispersing assembly (66) positionable to be disposed above the brewing material holder (32) (FIG. 7) and configured to receive the flow of liquid (para. [0057]), wherein the movable water-dispensing member (44) is couplable to the water-dispersing assembly (66) to receive the flow of liquid from the water-dispersing assembly (66)(FIG. 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 2017/0172338) in view of Pope (US 2004/0194631).
With regard to claim 3, Burrows teaches a beverage brewer (FIG. 1), comprising: a body (30); a brewing material holder (32) that is removably couplable to the body (“a user may selectively insert or remove the beverage cartridge 32”, para. [0054], FIG. 2, 6, and 7); and a movable water-dispensing member (44) configured to receive a flow of liquid and including at least one port (74) configured to release received liquid into the brewing material holder (32) (para. [0057]; FIGS. 2, 6, and 7).   Further, Burrow teaches a water-dispersing assembly (66) positionable to be disposed above the brewing material holder (32) (FIG. 7) and configured to receive the flow of liquid (para. [0057]), wherein the movable water-dispensing member (44) is couplable to the water-dispersing assembly (66) to receive the flow of liquid from the water-dispersing assembly (66)(FIG. 7).
Burrows does not teach the water-dispersing assembly includes a reservoir having an outlet.  However, Pope teaches a water reservoir (12) that has an outlet (via outlet line 18 ; FIG. 1).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Burrows reference, to include the water-dispersing assembly includes a reservoir having an outlet, as suggested and taught by Pope, for the purpose of providing an additional water source and to control the introduction of a predetermined amount of water into the system (para. [0021])
With regard to claim 5, Burrows teaches the movable water-dispensing member (44) is configured to move due to a force of pressure provided by the flow of liquid (“the pressurized incoming fluid may contact one or more blades or fans coupled to the central shaft, to cause hydraulic rotation or spinning movement about the central shaft in a similar manner as if the central shaft were driven by a motor or solenoid. In this embodiment, the central shaft is driven hydraulically by the pressurized water.”, para. [0013]).
With regard to claim 6, Burrows teaches the movable water-dispensing member (44) is configured to rotate due to a force of pressure provided by the flow of liquid (“the pressurized incoming fluid may contact one or more blades or fans coupled to the central shaft, to cause hydraulic rotation or spinning movement about the central shaft in a similar manner as if the central shaft were driven by a motor or solenoid. In this embodiment, the central shaft is driven hydraulically by the pressurized water.”, para. [0013]).
With regard to claim 7, Burrows teaches the force of pressure provided by the flow of liquid is caused by the weight of the liquid (“the pressurized incoming fluid may contact one or more blades or fans coupled to the central shaft, to cause hydraulic rotation or spinning movement about the central shaft in a similar manner as if the central shaft were driven by a motor or solenoid. In this embodiment, the central shaft is driven hydraulically by the pressurized water.”, para. [0013]).
With regard to claim 8, Pope teaches the reservoir (12) includes a constricted portion (48) providing a venturi effect (solenoid 48 controls the flow of water therethrough, may be opened or closed).
With regard to claim 9, Pope teaches a water container (12); and a water heater in fluid communication with the water container (12 is described as being heated, para. [0018]).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 2017/0172338) in view of Popa et al. (US 2017/0347826).
With regard to claim 10, Burrows teaches a beverage brewer (FIG. 1), comprising: a body (30); a brewing material holder (32) that is removably couplable to the body (“a user may selectively insert or remove the beverage cartridge 32”, para. [0054], FIG. 2, 6, and 7); and a movable water-dispensing member (44) configured to receive a flow of liquid and including at least one port (74) configured to release received liquid into the brewing material holder (32) (para. [0057]; FIGS. 2, 6, and 7).
Burrows does not teach the at least one port is a plurality of ports, and the water-dispensing member includes first and second arms including the plurality of ports.  However, Popa teaches the at least one port is a plurality of ports (ports 132 at each end of arms of head 100, FIG. 3) and the water dispensing member includes first and second arms (see arms 120 of head 100, FIG. 3) including the plurality of ports (ports 132 at each end of arms of head 100, FIG. 3) 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Burrows reference, to include the at least one port is a plurality of ports, and the water-dispensing member includes first and second arms including the plurality of ports, as suggested and taught by Popa, for the purpose of providing enhanced spraying of the brew material.
With regard to claim 11, Popa teaches the ports (132) are angled away from a vertical centerline of the water-dispensing member (FIG. 3).
With regard to claim 12, Popa teaches the ports (132) are configured to produce a spray pattern having a horizontal component (FIG. 3).
With regard to claim 13, Popa teaches the spray pattern is configured to provide a force that generates torque to rotate the water-dispensing member (para. [0086]).
With regard to claim 14, Popa teaches the water-dispensing member includes a center portion (110); and the first and second arms extend in opposite directions from the center portion (FIG. 3).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., a new independent claim with ALL of the limitations of claims 1, 2, 3, and 4).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761